Citation Nr: 0531482	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-14 995	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from February 1960 to April 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a cervical spine 
disability.

The case was remanded by the Board in December 2003 for 
development of the evidence.  It has now returned for 
appellate consideration.


FINDINGS OF FACT

Any additional disability the veteran had following 
hospitalization and treatment at a VA facility regarding his 
cervical spine did not result from carelessness, negligence, 
lack of proper skill, error in judgment, or some other 
incident or fault on the part of the VA, nor as the result of 
an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a cervical 
spine disability as a result of VA treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by the following means of telephonic 
notification in April 2001 and by letter to the veteran in 
April 2004.  These communications informed the appellant of 
the requirements to establish his claim for compensation for 
residuals of a cervical spine disability under the provisions 
of 38 U.S.C.A. § 1151.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to VA.  A Statement of the 
Case (SOC) issued in August 2002 and a Supplemental Statement 
of the Case (SSOC) issued in January 2005 also informed him 
of the applicable law and regulations, the evidence reviewed 
in connection with his claim by VA, and the reasons and bases 
for VA's decision.  VA's April 2001 VCAA notification 
preceded the initial adverse adjudication in October 2001.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 122-23.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant was requested to identify and/or submit evidence 
pertinent to the current claim by letters issued in August 
2000 and April 2004.  He has only identified VA treatment 
records as pertinent to the current appeal.  His service, 
private, and VA treatment records have been obtained and 
associated with the claims file.  As no additional, pertinent 
evidence has been identified, further development of the 
treatment records is not warranted.

The veteran has informed VA that he obtained SSA disability 
compensation in November 2000.  While the Court has commented 
on the importance of obtaining relevant SSA evidence when 
adjudicating VA compensation claims, the Board finds that 
development of the SSA evidence in this case would only 
result in evidence that was either not pertinent to the claim 
or duplicative of evidence already obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  The only 
medical evidence identified by the veteran as pertinent is 
his VA treatment records.  Theses records have been 
associated with the claims file, and obtaining these records 
through SSA would only add duplicates of records already on 
file with VA.  In addition, this claim concerns whether 
treatment in early and mid-2000 resulted in a misdiagnosis 
that led to nerve damage.  Based on the veteran's 
descriptions, his SSA claim (to include evidence developed by 
SSA) significantly predated this period and, therefore, would 
have no evidence relevant to a finding regarding the VA 
treatment for the period in question.  Based on these reasons 
and bases, the Board finds that development of evidence in 
the possession of the SSA is not warranted in the current 
case.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board has 
not obtained a medical opinion regarding the etiology of the 
veteran's current complaints that he has associated with his 
treatment and cervical spine surgery in 2000.  The Board 
finds that such an opinion is not required in the current 
case.  The pertinent medical evidence from this period is of 
record and provides sufficient information to make a legal 
determination in regarding the claim for compensation under 
38 U.S.C.A. § 1151, that was effective on and after October 
1997.

Finally, the appellant has afforded the opportunity to 
request a hearing before VA in the VA Form 9 (Substantive 
Appeal) enclosed with the SOC issued in August 2002.  He has 
not requested such a hearing.  Based on the above analysis, 
the Board concludes that all pertinent evidence reasonably 
obtainable regarding the issue decided below has been 
obtained and incorporated into the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
SSOC, and prior Board remand discussed above provided 
sufficient information for a reasonable person to understand 
what information and evidence was needed to substantiate the 
claim on appeal.  Mayfield at 121.  In addition, the veteran 
and his representative had informed VA that there is no 
additional evidence in the possession pertinent to this 
claim.  According to the Report of Contact dated in April 
2001, the appellant was directly informed of the evidence 
needed to substantiate the claim on appeal and indicated that 
he had no additional evidence to submit.  In fact, both the 
appellant and his representative have demonstrated in their 
contentions to VA that they have actual knowledge of the 
applicable criteria regarding compensation under the 
provisions of 38 U.S.C.A. § 1151 and the need to submit 
evidence and arguments in support of these claims.  Id.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Finally, the Board notes that in its remand of December 2003 
the RO was instructed to provide notification of the 
veteran's duty to submit evidence in support of his claim to 
include a medical opinion linking his current disability to 
his VA treatment, and the RO was instructed to obtain the 
veteran's VA treatment records.  The VA treatment records 
were associated with the claims file in 2004 and the RO 
issued the appropriate notification letter in April 2004.  
The Board finds that the RO's actions fully comply with its 
remand instructions and, therefore, these instructions do not 
require any further development.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Compensation under 38 U.S.C.A. § 1151

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veterans willful misconduct and -

(1)  the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of the disability 
or death was -

(A)  carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or
(B)	an event not reasonably foreseeable; or

(2)  the disability or death was proximately caused by 
the provision of training and rehabilitation services by 
the Secretary . . . as part of an approved 
rehabilitation program under chapter 31 of this title.

In the current case, the Board concedes that the veteran was 
receiving VA domiciliary and hospital care at the time of the 
claimed injury/misdiagnosis during 2000.  Thus, in order to 
receive compensation under 38 U.S.C.A. § 1151 due to VA 
treatment, the evidence must establish that the veteran 
sustained additional disability and that this additional 
disability is etiologically linked to the VA treatment by the 
appropriate standard under 38 U.S.C.A. § 1151.  Regarding the 
nexus element, it must be shown that the additional 
disability was not the result of his willful misconduct, and 
was the result of hospital care, medical or surgical 
treatment, or examination furnished by the VA.  The proximate 
cause of the additional disability or death must be shown to 
be either 1) carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault in providing 
the treatment or services at issue; or 2) an event not 
reasonably foreseeable.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.

Even if there is VA hospitalization, medical or surgical 
treatment, or examination, competent evidence of additional 
disability or death of the veteran, and evidence of a nexus 
between the treatment at issue and the additional disability 
or death; the grant of benefits under § 1151 still requires 
evidence showing that the additional disability or death was 
not:

(i)	the "continuance or natural progress" of the 
disease or injury for which treatment was provided.  
38 C.F.R. § 3.358(b)(2).

(ii)	"coincident with" treatment provided.  38 C.F.R. 
§ 3.358(c)(1).

(iii)	a "necessary consequence" of (i.e., certain or 
intended to result from) properly administered, 
consensual treatment provided.  38 C.F.R. 
§ 3.358(c)(3).

(iv)	the result of the veteran's "willful misconduct" 
or "failure to follow instructions."  38 C.F.R. 
§ 3.358(c)(4) (except as to incompetent veterans).

If any of the above elements is applicable, the claim must be 
denied.

The private medical evidence indicates that in January 1999 
the veteran complained constant back pain that during periods 
of exacerbation was severe.  In April 1999, his private 
physician agreed to write a letter to his employer informing 
them that the veteran would need to miss work usually once a 
week due to his increased back pain.  In August 1999, the 
veteran complained of a burning numbness in the fingers of 
both hands.  It was noted the veteran was able to walk three 
blocks before having to stop due to shortness of breath.  In 
September 1999, the private physician noted that the 
veteran's hand symptoms were getting worse.  It was reported 
that the veteran first made these complaints a year and a 
half before and he was given wrist splints that did not 
"greatly" help.  The veteran currently complained of that 
his fingers felt like they were swollen and painful, and they 
felt numb.  The assessment appears to be carpal tunnel 
syndrome.  

The veteran was given a VA physical examination in December 
1999.  The veteran requested admittance to a VA Health 
Maintenance Program due to the fact he was unemployed and 
homeless due to chronic back pain.  It was noted that the 
veteran was on daily doses of Methadone for his back pain.  
He also reported being recently diagnosed with diabetes 
mellitus (Type II).  It was noted that the veteran had a 
prior history of gout.  He reported no history of chronic 
cervical discomfort.  The left shoulder had received a prior 
cortisone shot and the right shoulder had a history of 
rotator cuff tear.  He had chronic pain in his knees and 
hips, but claimed that radiological studies had failed to 
demonstrate any abnormality.  On examination, the neck was 
supple without adenopathy, thyromegaly, jugular venous 
distention, or carotid bruit.  The neurological examination 
failed to illicit any abnormalities, except for a little 
trouble with tandem gait.  The impressions included chronic 
low back pain and to rule out carpal tunnel syndrome.  X-ray 
of the fingers of the right hand in December 1999 revealed 
localized soft tissue swelling of the right index finger 
without arthritis.  

The veteran was given nerve conduction/electromyograph (EMG) 
testing in January 2000.  This testing revealed evidence of 
moderate carpal tunnel syndrome in the right upper extremity.  
The veteran declined to have his left upper extremity tested.  
A VA outpatient record of January 2000 noted the veteran's 
complaints of numbness and tingling in both hands, decreased 
dexterity in the left hand, and an inability to pick up 
objects in both hands.  He reported that he had used carpal 
tunnel syndrome "cock-up" splints in the past resulting in 
temporary relief of his symptoms.  The examiner noted the 
positive findings on the EMG testing.  On examination, 
Tinel's and Phalen's signs were positive.  The diagnoses 
included bilateral carpal tunnel syndrome.

The veteran was again seen the following day in a VA 
orthopedic clinic.  This examiner noted that he had reviewed 
the results of the veteran's recent EMG testing.  The veteran 
complained that his left upper extremity problems had gotten 
worse since the last EMG.  The veteran complained of weakness 
and numbness from his fingers to his elbow.  He also 
complained of chronic low back pain.  The veteran was noted 
to have a history of diabetes mellitus that was controlled by 
an oral agent.  On examination, the veteran's grip strength 
and pinch testing were equal in both upper extremities.  
However, two-point discrimination was of a mixed pattern of 
accuracy on all fingertips.  The assessment was diabetes with 
possible peripheral neuropathy, right mild carpal tunnel 
syndrome, questionable left carpal tunnel syndrome, and 
chronic low back pain.

A physical therapy/education examination of late January 2000 
noted the veteran was referred to evaluation and treatment of 
carpal tunnel syndrome.  His medical history included carpal 
tunnel syndrome, diabetes mellitus, hypertension, gout, and 
low back pain.  He complained of numbness, burning, and 
decreased fine motor coordination in his hands for the past 
year.  On testing, hand coordination, pinch strength, and 
grip strength were below normal.  Tinel's and Phalen's 
testing was positive in both upper extremities.  It was 
recommended that the veteran immobilize both wrists in a 
neutral position until symptoms had subsided.  

VA EMG/NCV testing conducted in early February 2000 noted 
results compatible with a moderate degree of carpal tunnel 
syndrome in the left upper extremity.  A carpal tunnel 
release was recommended.  A left carpal tunnel release was 
performed in early February 2000.  A follow-up visit in mid-
2000 noted the veteran's report that the release had provided 
excellent relief of his symptoms.  VA EMG/NCV testing of the 
lower extremities in late February 2000 and found evidence 
suggesting a very mild stage of sensorimotor peripheral 
neuropathy, but no EMG evidence of radiculopathy.  

A CT scan of the lumbar spine taken in February 2000 revealed 
mild central canal stenosis at the L3-L4 and L4-L5 levels 
without significant encroachment upon the thecal sac.  There 
was also bilateral spondylolysis of the L5 with minimal 
spondylolisthesis at the L5-S1 and mild hypertrophic 
degenerative changes at the L5-S1 facet joints with apparent 
encroachment upon the L5-S1 neural foramina bilaterally.  
There was no herniated nucleus pulposus visualized.  

In early March 2000, a VA outpatient record noted that the 
veteran was seen after a fall in which he caught his foot on 
a curb.  He received minor abrasions on his knuckles and 
knees.  He did not hit his head or loose consciousness.  The 
veteran did not feel dizzy prior to his fall, but had 
experienced progressive problems with peripheral neuropathy.  
Examination noted that his neurological and musculature 
systems were intact and he had full muscle strength.  He had 
decreased sensation in a stocking-glove pattern.  The 
impression was status post fall with a worsening neurologic 
condition.  

Outpatient records of March 2000 noted the veteran's 
complaints of left leg weakness and that this leg would give 
out, and left hand weakness.  In a separate medical record, 
the veteran reported another fall when he fell backwards 
while using a walker.  He reported hitting his head, but 
denied any loss of consciousness.  The veteran indicated that 
he could not help himself from falling and that his arms were 
too weak to pick himself up.  The veteran was examined the 
following day.  He claimed that he had awakened with neck and 
back discomfort, and soreness on the back of his head.  The 
veteran reported a prior history of cervical and low back 
pain.  On examination, the neck had full range of motion with 
slight stiffness at the end of motion.  There was slight 
tenderness in the cervical spine area, but no erythema, 
edema, or ecchymoses.  Deep tendon reflexes were present at 
2+, with slight increase on the left side.  There was no 
sensory, motor strength, or focal deficit.  There was some 
bilateral grip strength weakness, the examiner attributed 
this to a history of carpal tunnel syndrome.  The assessment 
was contusion to the skull and cervical spine.

The veteran was seen in a VA orthopedic clinic that same day.  
Examination revealed sustained clonus on the right upper 
extremity, bilateral brisk reflexes, upgoing toes, positive 
Hoffman's sign, "fairly good strength" with some weakness 
in the left quadriceps and left grip strength, and negative 
jaw clonus.  The impression was myelopathy of an unknown 
etiology.  The veteran was scheduled for a head and neck MRI 
and instructed to use a wheelchair.  

A cervical spine MRI was obtained in early March 2000.  This 
image revealed at the C3-C4 level a narrowing of the 
intervertebral disc space, marked discogenic changes in the 
adjacent vertebral bodies, a diffuse disc bulge together with 
"what was felt to be" a central disc herniation.  There was 
obscuration of the anterior CSF space but without definite 
defect on the spinal cord.  There was also mild central 
spinal stenosis at the C3-C4 level.  At the C4-C5 level there 
was a mild diffuse disc bulge.  The C2-C3, C5-C6, and C6-C7 
levels were unremarkable.  The examiner reported that this 
study, as to evaluation of the thoracic spine, was incomplete 
and suboptimal due to the veteran's insistence on prematurely 
ending the examination.  The physician recommended that if 
surgery was contemplated, the MRI should be repeated for the 
thoracic spine.

Later in March 2000, the veteran reported that he had fallen 
three times in the past week.  He was worried that whatever 
his current problem was it was getting worse very quickly.  
During this period the veteran was assessed to have cervical 
radiculopathy.  He was being referred to a VA neurosurgery 
clinic at another VA facility and was awaiting an 
appointment.  By early April 2000, it was noted that the 
veteran had a bilateral hand dysfunction and could no longer 
manage independently or do life space maintenance.  

Another MRI of the cervical spine was obtained in April 2000.  
This study revealed moderate degenerative hypertrophic bone 
changes in the cervical spine at multiple levels, most 
pronounced at the C3, C4, and C5 vertebra.  There was 
moderate central canal stenosis with questionable flattening 
of the cord (thecal sac) at the C3-C4, C4-C5, and C5-C6 disc 
joints by degenerative bulging disc and osteophytosis.  
Moderate stenosis of the left neural foramina is seen at the 
C3-C4 and C4-C5 levels.  The central canal stenosis appeared 
most pronounced at the C3-C4 level.

In mid-April 2000, the veteran was hospitalized due to his 
inability to do self-care.  On entrance examination, his 
upper extremities had somewhat diminished mobility and grip 
strength and the left arm was recovering from carpal tunnel 
surgery, but was not inflamed.  His reflexes were brisk.  The 
lower extremities had a swollen and tender right foot/ankle 
due to a recent sprain.  The diagnoses included cervical 
myelopathy with C3-C4 level spinal stenosis with upper 
extremity dysfunction.  The veteran was referred for 
neurosurgery consultation and occupational therapy.  The 
examiner opined that it could be only after neurosurgery that 
the veteran resumes the ability for self-care.  

In late April 2000, the veteran was given a neurological 
consultation.  The examiner noted that he had reviewed the 
findings on the recent cervical spine MRI.  On examination, 
pinprick and sensation were essentially normal.  Muscle 
strength in the deltoid, biceps, and triceps was a 4 on a 
scale from 1 (little strength) to 5 (full strength).  The 
extensor strength was 3.  In the left hand, fine movement 
strength was 2 and very clumsy.  In the right hand, strength 
was 3.  Lower extremity strength ranged from 4- to 4+.  
Reflexes were brisk throughout.  There was also clonus in the 
ankles and some in the left wrist.  There was spasticity in 
the left arm and both legs.  His gait was wide-based and very 
unsteady.  The veteran preferred to use a wheelchair. The 
examiner indicated that he had reviewed the cervical spine 
MRI and found a very tight stenosis at the C3-C4 level.  The 
diagnoses were clinically symptomatic cervical myelopathy at 
the C3-C4 level, history of low back pain and lumbar spine 
stenosis, and bilateral carpal tunnel syndrome.  The veteran 
was again referred for a neurosurgery consultation. 

In mid-May 2000, the veteran underwent neck surgery for C4 
corpectomy with titanium cage and Atlantis plate 
instrumentation from the C3 to C5 vertebra.  The surgical 
reported noted the presence of significant osteophytic 
disease and removal of bone and disc tissue in the corpectomy 
and decompression procedures.  There was no report any loose 
bone fragments associated with the cervical spine.  

Follow-up examination in June 2000 noted the veteran's report 
that since his May 2000 surgery he had done quite well and 
had no active complaints.  The veteran continued to wear a 
neck collar.  The neck was not moved due to the discomfort it 
would have caused the veteran.  His cranial nerves were 
intact and his muscle strength was rated at 4 to 5, to 
include bilateral grip strength.  Reflexes in the upper 
extremities were hyperactive and in the lower extremities 
were normal.  Sensory perception was intact, except for some 
diminution in the left upper extremity palmar side.  The 
impressions included status post cervical neck surgery for 
myelopathy, and pain secondary to this surgery.  VA records 
in June 2000 noted that the veteran could walk 150 feet with 
the assistance of a walker, but had an unsteady gait.  He 
also complained of swelling at the site of his neck surgery, 
an "intention" tremor in his left upper extremity, and 
chronic pain in his left low back. 

The veteran returned to a VA domiciliary in mid-June 2000.  
He had left sided weakness that required bracing of the left 
leg.  This weakness reportedly interfered with his gait.  He 
continued to have persistent numbness and difficulty using 
his hands.  The veteran was forced to change from using 
buttons to using Velcro.  

A notation prepared by a VA social worker dated in early July 
2000 indicated that the veteran was seeking a veterans' 
organization to represent him regarding "misdiagnosis of 
carpal tunnel syndrome that actually was more cervical 
[spine] problem..."

The veteran was given a VA physical examination in November 
2000.  It was noted that the veteran had started to regain 
his gait since his surgery in May.  He used a wheelchair, but 
was able to walk with some difficulty.  The veteran 
complained of chronic cervical pain, trouble raising his 
hands above his head due to weakness, and muscle cramps.  The 
veteran claimed that his prior carpal tunnel release had not 
alleviated his symptoms in the left upper extremity.  On 
examination, deep tendon reflexes were brisk with "1 beat 
clonus."  The diagnoses included cervical myelopathy, status 
post decompression laminectomy at the C3-C4 level.

A VA neurosurgery consultation in November 2000 noted the 
veteran had improved since his May 2000 neck surgery 
regarding his ability to ambulate and use his arms.  The 
veteran still complained of significant discomfort in his 
neck and tightness in his right arm and both hands.  He also 
had numbness in both hands.  The veteran used a wheelchair, 
but was able to ambulate when he wanted to.  On examination, 
there was diffuse hyperflexia present, muscle strength was 5, 
and there was some mild diminution of fine dexterity 
movements of the hands.   

A VA computerized tomography (CT) scan of the cervical spine 
conducted in February 2001 noted an impression of anterior 
fusion of vertebra C3 through C5 with hardware in a good 
position.  The veteran was given a VA physical examination in 
May 2001.  He continued to complain of numbness and tingling 
in his upper extremities and hands.  In reporting his medical 
history, the veteran reported falling four times in March 
2001 while at a VA domiciliary.  He also claimed that though 
an MRI taken at that time showed his cervical spine problems, 
VA did not provide any treatment or physical therapy for his 
problems until the May 2000 surgery.  The veteran asserted 
that his fall in the VA domiciliary "knocked a bone loss in 
his neck" which led to his severe upper extremity problems.  
He claimed that he developed numbness and fullness in his 
upper extremities after his falls at the domiciliary.  The 
veteran also reported injuring his low back in an on-the-job 
injury while lifting heavy objects.  He acknowledged having 
chronic low back pain since this injury.  After examination, 
the noted impressions included residual neuropathy in the 
upper extremities status post C4 corpectomy, low back pain, 
hip pain, and diabetes.

Another cervical spine MRI was performed in June 2001.  This 
MRI found cord atrophy and gliosis at the C4 level, and 
multilevel spondylosis with canal and neural foraminal 
stenosis most severe at C5-C6 level.  A pain clinic note of 
December 2001 noted assessments to include posterior cervical 
laminectomy syndrome with radiculopathy.  

In statements received in January and August 2002, the 
veteran has alleged that his symptomatology associated with 
his cervical spine disability would not be as severe if his 
VA healthcare providers had provided the appropriate 
diagnosis earlier in his stay at the VA facility.  The 
veteran alleged that his VA physicians had attributed his 
upper extremity complaints to diabetic neuropathy, instead of 
a cervical stenosis that was later shown to exist.  He 
claimed that his cervical spine disability was not diagnosed 
until an MRI taken in March 2000 that revealed bone spurs 
were compressing his spine and nerves.  He claimed that he 
had informed his treating physicians prior to March 2000 that 
his problems with his upper extremities and his falling were 
due to a spinal disability and not other medical issues.  The 
veteran asserted that the VA neurosurgeon had told him that 
if the cervical abnormalities had not been found when they 
were, he would have eventually become paralyzed.  While the 
veteran has acknowledged that his neck surgery has helped 
improve his functional ability, he asserts that if VA had 
provided the proper diagnosis in early 2000 he would not have 
received the level of nerve damage he currently suffers with.  

The record reveals that the veteran was admitted to a VA 
facility in December 1999, at which time he complained of 
upper extremity problems, but denied any cervical spine 
discomfort.  His treatment in 1999, prior to his admission, 
was primarily done through private providers.  The initial 
diagnosis was carpal tunnel syndrome that was corroborated by 
examination (Tinel's and Phelan's signs) and diagnostic 
testing (EMG/NVC).  The veteran underwent left carpal release 
in February 2000 and it was noted that he tolerated the 
procedure well.  However, within weeks the veteran continued 
to complain of upper extremity problems and falling.  A 
series of radiological studies (MRI, CT) in March and April 
2000 revealed cervical spinal stenosis.  The veteran was 
referred for neurosurgery at another VA facility and was 
provided the first available opening in May 2000.  Cervical 
surgery appears to have somewhat alleviated his upper 
extremity symptoms and problems with falling, but not 
completely.  The record also reflects substantial disc 
disease with the lumbar spine that was the result of a pre-
existing on-the-job injury not associated with VA treatment.

The veteran's statements reflect the argument that VA should 
have diagnosed his cervical stenosis apparently in the fall 
of 1999 and that the delay until May 2000 allowed this 
disorder to permanently deteriorate.  In the alternative, the 
veteran claims that his falls in the spring of 2000 caused a 
bone chip or loose piece of bone in the cervical spine that 
in turn impinged on his spinal cord and aggravated his 
neurological problems.

The veteran as a layperson is competent to provide probative 
evidence on his symptoms and injuries.  However, he is not 
competent to provide competent medical opinions regarding 
etiology of his disabilities and symptoms, when such symptoms 
are the result of a disease that is not easily discernable by 
lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (A claimant's account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence.)  In the current case, the 
medical evidence reveals that the veteran has multiple causes 
for his upper extremity symptoms that the medical examiners 
have attributed to diabetes, carpal tunnel syndrome, and 
cervical stenosis.

The evidence indicates that each of theses causes was 
investigated by the treating healthcare providers (to include 
examination, diagnostic testing, and radiological studies) 
between December 1999 and March 2000.  The veteran's cervical 
stenosis was found within three months of his first upper 
extremity complaints to VA in December 1999.  The first 
available neurosurgery consultation and treatment was 
provided to the veteran.  There is no medical opinion of 
record that has shown that this course of treatment was 
negligent or that the actions of the VA healthcare providers 
led to additional disability associated with the cervical 
stenosis.  The veteran has not provided any evidence that the 
course of treatment provided by VA violated any accepted 
practices of the medical profession.  While the veteran did 
incur falls while waiting for his VA neurosurgery 
consultations, there is no evidence that these falls were 
incurred during treatment or examination and apparently were 
merely coincidental to his stay at a VA facility.  Finally, 
the veteran's claim that a piece of loose bone from one of 
his falls impinged on his spinal cord is not corroborated by 
the radiology studies or the subsequent surgical report 
prepared in May 2000.  None of these reports show any 
traumatic defect existed that would have aggravated his 
previously existing cervical stenosis.

The evidence establishes that the veteran has residuals of 
diabetes, carpal tunnel syndrome, and cervical stenosis; 
however, a preponderance of the evidence is against the claim 
for disability benefits under the provisions of 38 U.S.C.A. 
§ 1151.  There is no competent evidence that the treatment VA 
provided involved any element of fault.  The only evidence 
submitted by the veteran to establish his claim is his own 
bald allegations, which regarding the etiology of his upper 
extremity complaints and VA medical practices is not 
competent evidence.  Further, there are no records indicating 
an event not reasonably foreseeable.  In fact, the medical 
evidence indicates that the VA procedures to release his 
carpal tunnel and cervical surgery in May 2000 in fact 
alleviated some of the symptoms associated with the upper 
extremities and his instability.  Thus, the current level of 
disability associated with the cervical stenosis and its 
repair is not due to VA treatment.  This treatment is not 
indicative of a cause and effect, fault, or an event not 
reasonably foreseeable.

While the appellant may report his symptoms, the medical 
evidence does not show fault on the part of VA healthcare 
providers.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, diagnosis, and etiology of a disability, than 
the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against the 
current claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to VA compensation benefits under 38 U.S.C.A. § 
1151 for residuals of for residuals of a cervical spine 
disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


